Citation Nr: 0419125	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the assignment of an initial evaluation in 
excess of 10 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
October 1983.
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which, inter 
alia, granted service connection for residuals of prostate 
cancer as a result of exposure to herbicides.  The RO 
assigned an evaluation of zero percent, effective from 
January 12, 2001.  The veteran appealed for the assignment of 
a compensable rating.

During the pendency of the appeal, a July 2002 rating 
decision assigned a 10  percent evaluation for residuals of 
prostate cancer, effective from the date of receipt of the 
original claim for service connection in January 2001.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's appeal 
of the assigned disability evaluation for his residuals of 
prostate cancer continues.

The Board also notes that, where an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation is at issue, as in this 
appeal, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The March 2002 RO decision that is the subject of this appeal 
also granted increased ratings of 40 percent and 30 percent 
for the veteran's service-connected degenerative disc disease 
and arthritis of the cervical and lumbar spine, respectively.  
The RO also deferred decisions on the veteran's claims for 
service connection for a disability manifested by muscle pain 
and stiffness due to exposure to herbicides and a total 
disability rating based on individual unemployability (TDIU) 
pending additional development, to include a VA examination.  
In his April 2002 notice of disagreement (NOD), the veteran 
disagreed with the entire decision.  Following a VA 
examination, in addition to granting the assignment of an 
original rating of 10 percent for residuals of prostate 
cancer as noted above, the July 2002 RO decision denied the 
veteran's claims for service connection for a disability 
manifested by muscle pain and stiffness due to exposure to 
herbicides and a TDIU.  The veteran did not appeal the latter 
service connection and TDIU claims by submitting an NOD.  
After the RO issued a statement of the case (SOC) addressing 
the claims he did appeal (the assignment of an original 
rating in excess of 10 percent for residuals of prostate 
cancer, a ratings in excess of 40 percent for his lumbar 
spine disability, and a rating in excess of 30 percent for 
his cervical spine disability), the veteran submitted a 
timely substantive appeal wherein he clearly indicated that 
the only issue that he wished to appeal was a higher original 
rating for his status-post prostate cancer.  Subsequent 
statements submitted on behalf of the veteran by his 
representative are consistent with the substantive appeal in 
limiting written argument to the issue of the rating for 
prostate cancer. 

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the sole issue 
in appellate status is the assignment of an original rating 
in excess of 10 percent for residuals of prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In reviewing the record, the Board finds that the veteran's 
most recent VA examination, conducted in April 2002, did not 
include sufficient detail for adjudication purposes.  In 
correspondence received after the examination, the veteran 
stated that he suffered from daytime urinary frequency of 
intervals from 1 to 21/2 hours, his wife had to carry extra 
clothes when they went out because he was incontinent, and he 
had night-time voiding (nocturia) from 3 to 5 times a night 
and at times would wet his bed.  However, the April 2002 VA 
examination report does not set forth the veteran's own 
history as to his symptoms, or sufficiently address his 
urinary frequency or voiding intervals.  Such detailed 
findings are necessary in light of the fact that the 
veteran's disability is evaluated on the basis of voiding 
frequency and dysfunction.  See 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7527 and 7528.

The Board also notes that a July 2002 VA Report of Contact 
provides that the veteran requested the Decision Review 
Officer (DRO) process.  In two letters dated and received in 
July 2002, the veteran again requested the DRO process.  
Under 38 C.F.R. § 3.2600(a) (2003), a claimant who has filed 
a timely Notice of Disagreement has a right to a review of a 
decision by either a Veterans Service Center Manager (VSCM) 
or DRO.  VA has the discretion to assign either a VSCM or DRO 
to conduct the review.  Id.

Although the SOC suggests that a DRO did review the veteran's 
case, clarification of this matter is necessary to ensure 
that the veteran receives every measure of due process.  
Thus, the RO should explain whether the veteran in fact 
received the requested review under 38 C.F.R. § 3.2600 
(2003).  

The Board notes that a recent opinion by VA General Counsel 
clarifies VA's duty to provide a claimant notice of the 
information and evidence necessary to substantiate a claim 
for an issue raised in a notice of disagreement.  The General 
Counsel held that if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, VA is required by section 7105(d) to take proper 
action and issue a statement of the case if the disagreement 
is not resolved.  Section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue. VAOPGCPREC 8-2003.  
Nevertheless, given the uncertainty as to the precise 
application of the VCAA, as exemplified by the significant 
amount of analysis pertaining to the effective date, the 
scope, and the remedial aspects of the VCAA (see, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II, replaced 
opinion in Pelegrini I).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003)), the RO should ensure compliance with all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003). 

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003), to include notifying the 
veteran to submit all evidence in his 
possession that pertains to his claim for 
an initial evaluation in excess of 10 
percent for residuals of prostate cancer.

Additionally, the RO should address the 
veteran's request for a review of the 
rating decision by a DRO pursuant to 38 
C.F.R. § 3.2600.

2.  After obtaining any additional 
indicated medical records that may be 
available, the RO should schedule the 
veteran for an examination by an 
appropriate specialist to determine the 
current level of severity of his service-
connected residuals of prostate cancer.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All indicated 
tests should be performed.  The examiner 
is requested to set forth the veteran's 
symptoms and signs attributable to 
prostate cancer or treatment for same and 
specifically note the time intervals 
between daytime voiding (e.g., between 
two and three hours, one and two hours), 
frequency in awakening to void (e.g., two 
times per night, three times per night); 
whether there is any urine leakage or 
obstructed voiding; and whether the 
veteran's postoperative prostate cancer 
is manifested by a requirement to wear an 
appliance or absorbent materials and, if 
the latter, how often must the they be 
changed (e.g., less than 2 times per day, 
2 to 4 times per day).  If the examiner 
finds it impossible to provide any of the 
requested information without resort to 
pure speculation, he or she should so 
indicate.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
initial evaluation in excess of 10 
percent for residuals of prostate cancer.  
In doing so, the RO should review the 
record and address all evidence and 
determine if a staged rating is 
appropriate.  Fenderson, supra.  If this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


